Filed 6/24/16 P. v. Zachry CA2/8
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                   DIVISION EIGHT



THE PEOPLE,                                                          B266984

                   Plaintiff and Respondent,                         (Los Angeles County
                                                                     Super. Ct. No. BA434944)
         v.

KARIZ SEMAJ ZACHRY,

                   Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Bernie
LaForteza, Judge. Affirmed.

         Jeanine G. Strong, under appointment by the Court of Appeal, for Defendant and
Appellant.

         No appearance for Plaintiff and Respondent.


                                                   **********
       Defendant Kariz Semaj Zachry was charged by information with one count of second
degree robbery (Pen. Code, § 211), with a personal use of a firearm allegation (§ 12022.53,
subd. (b)). After trial by jury, defendant was convicted as charged, and sentenced to
12 years in state prison, consisting of the low term of two years for the robbery, and 10
years for the firearm enhancement.
       Defendant timely appealed. We appointed appellate counsel to represent him.
Appointed counsel filed a brief in which no issues were raised. (People v. Wende (1979) 25
Cal. 3d 436 (Wende).) The brief included a declaration that counsel reviewed the record and
sent a letter to defendant explaining her evaluation of the record. Counsel further declared
that she advised defendant of his right, under Wende, to submit a supplemental brief.
Defendant did not file a supplemental brief with this court.
       The evidence adduced at trial was as follows: On March 29, 2015, Jose Ruiz was
working at a taco stand in Los Angeles. After walking by the taco stand a couple of times,
defendant approached Mr. Ruiz, pointed a gun at him, and demanded money. Mr. Ruiz
pointed to the cash box, and defendant took the box and left. Moments later, Mr. Ruiz
flagged down a passing patrol car, and pointed in the direction where defendant had fled.
Officers apprehended defendant, and Mr. Ruiz identified him as his assailant in a field show
up. Defendant had $229.88 cash, but no cash box or weapon. A gun and cash box were
later found in the vicinity.
       We have examined the entire record, consisting of one volume of a clerk’s transcript,
one volume of a reporter’s transcript, and a sealed Marsden1 transcript, and are satisfied that
appointed counsel fully complied with her responsibilities and that no arguable appellate
issues exist. (People v. Kelly (2006) 40 Cal. 4th 106; Wende, supra, 25 Cal. 3d 436.) We
therefore affirm the judgment below.




1      People v. Marsden (1970) 2 Cal. 3d 118.


                                               2
                               DISPOSITION

The judgment is affirmed.


                                 GRIMES, J.

      WE CONCUR:


                   RUBIN, Acting P. J.


                   FLIER, J.




                                    3